In an action, *642inter alia, to recover damages for breach of contract and fraudulent misrepresentation, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated April 3, 2003, which, among other things, granted the motion of the defendants Mark R. Graham and Graham Family 2000, LLC, pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint insofar as asserted against them, and granted the separate motion of the defendant Bank of America, N.A., for the same relief.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Dismissal pursuant to CPLR 3211 (a) (7) is appropriate where the facts alleged, even if accepted as true, establish conclusively that the plaintiff has no cause of action (see Rovello v Orofino Realty Co., 40 NY2d 633 [1976]; SRW Assoc. v Bellport Beach Prop. Owners, 129 AD2d 328 [1987]).
The plaintiffs remaining contentions are without merit. H. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.